Title: From John Adams to Charles Francis Adams, 11 September 1815
From: Adams, John
To: Adams, Charles Francis



My dear Charles
Quincy Septr 11. 1815

I thank you for your kind Letter of July 26. Your Visit to Mr Clarksons must have been very pleasant. Such a number of young Ladies who all spoke in your mother tongue must have had to you, all the charms of Novelty as well as beauty.
I have never read Mr Clarkson’s History of Quakers Anabaptists or Methodists
You are too young to form a permanent Judgment whether you like London, Petersburg or Paris best. If you are attentive in your observations and patient in your reflections, you cannot fail to find in any of those great Cities, Objects enough for your entertainment and Instruction, not only for the Short time to you have to Stay, but for your whole Life. You will not forget however, that America is your Country, and Boston your native place.
As you have been to Clapham, where I have formerly Spent many pleasant hours, I wish you to enquire after the Family of Mr Smith a Member of Parliament, and Mr William Vassal deceased, at whose Houses I was received with great Civility.
This Letter will be carried honoured by Mr Prescott a Young Scollar of a very respectable Family and fine reputation tho’ unfortunate in his Eye Sight like your Grandfather and Great Uncle
Write often to your affectionate Grandfather
John Adams